


 Exhibit 10.1




 


STOCK PURCHASE AGREEMENT
 
by and among
 


 
Tandy International Corporation,
 


 
ITC Services, Inc.,
 


 


 
and
 


 
Grupo Gigante, S.A.B. de C.V.
 


 
December 15, 2008



 
 

--------------------------------------------------------------------------------

 

ARTICLE 1
DEFINITIONS AND CONSTRUCTION 
1

 
 
Section 1.1
Definitions 
1

 
Section 1.2
Additional Defined Terms 
4

 
Section 1.3
Construction 
5

 
ARTICLE 2
THE TRANSACTION 
5

 
 
Section 2.1
Sale and Purchase of the Shares
5

 
Section 2.2
Purchase Price 
5

 
Section 2.3
Closing 
6

 
Section 2.4
Closing Deliveries 
6

 
Section 2.5
Inter-Company Account Agreements 
7

 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE SELLER 
7

 
 
Section 3.1
Organization 
8

 
Section 3.2
Authority and Enforceability 
8

 
Section 3.3
No Conflict 
8

 
Section 3.4
Ownership 
8

 
Section 3.5
Seller Leases 
8

 
Section 3.6
Legal Proceedings 
8

 
Section 3.7
Brokers Fees 
8

 
Section 3.8
Material Contracts 
9

 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF TICORP AND ITC 
9

 
 
Section 4.1
Organization and Good Standing 
9

 
Section 4.2
Authority and Enforceability
9

 
Section 4.3
No Conflict 
9

 
Section 4.4
Legal Proceedings 
9

 
Section 4.5
Brokers Fees 
9

 
Section 4.6
Consents 
9

 
ARTICLE 5
COVENANTS 
10

 
 
Section 5.1
Operation of the Businesses of the Acquired Companies 
10

 
Section 5.2
Consents and Filings; Reasonable Efforts. 
10

 
Section 5.3
Confidentiality 
11

 
Section 5.4
Public Announcements 
11

 
Section 5.5
Non-Solicitation of Employees 
12

 
Section 5.6
Banking Matters 
12

 
Section 5.7
Further Actions; Transition Services 
12

 
ARTICLE 6
CONDITIONS PRECEDENT TO OBLIGATION TO CLOSE 
12

 
 
Section 6.1
Conditions to the Obligation of the Purchaser
12

 
Section 6.2
Conditions to the Obligation of the Seller 
13

 
ARTICLE 7
TERMINATION 
13

 
 
Section 7.1
Termination Events 
13

 
Section 7.2
Effect of Termination 
14

 
ARTICLE 8
INDEMNIFICATION 
14

 
 
Section 8.1
Indemnification by the Seller 
14

 
Section 8.2
Indemnification by the Purchaser 
14


 
i 

--------------------------------------------------------------------------------

 

 
Section 8.3
Claim Procedure 
15

 
Section 8.4
Survival 
15

 
Section 8.5
Limitations on Liability 
16

 
ARTICLE 9
TAX MATTERS 
16

 
 
Section 9.1
Liability and Indemnification for Taxes 
16

 
Section 9.2
Tax De-Consolidation 
17

 
ARTICLE 10
GENERAL
PROVISIONS                                                                                                                                           17

 
 
Section 10.1
Notices 
17

 
Section 10.2
Amendment 
18

 
Section 10.3
Waiver and Remedies 
18

 
Section 10.4
Entire Agreement 
19

 
Section 10.5
Assignment, Successors and No Third Party Rights 
19

 
Section 10.6
Severability 
19

 
Section 10.7
Schedules 
19

 
Section 10.8
Interpretation 
19

 
Section 10.9
Expenses 
19

 
Section 10.10
Governing Law 
19

 
Section 10.11
Limitation on Liability 
20

 
Section 10.12
Specific Performance 
20

 
Section 10.13
Dispute Resolution 
20

 
Section 10.14
No Joint Venture 
21

 
Section 10.15
Counterparts 
21

 
Section 10.16
Termination of Certain Agreements 
21


 
ii 

--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (the “Agreement”) is made as of December 15, 2008,
by and among Tandy International Corporation, a Nevada corporation (“TICORP”),
ITC Services, Inc., a Texas corporation (“ITC”; and collectively, with TICORP,
the “Purchaser”), and Grupo Gigante, S.A.B. de C.V., a Mexican sociedad anónima
bursátil de capital variable (the “Seller”).
 
RECITALS
 
Seller and TICORP are party to that certain Amended and Restated Joint Venture
Agreement dated effective February 13, 2003 (the “JVA”) pursuant to which the
Seller and Purchaser established and operate Radio Shack de México, S.A. de
C.V., a Mexican sociedad anónima de capital variable (“RadioMex”).  Purchaser
and Seller jointly own Logistic Answers, S.A. de C.V., a Mexican sociedad
anónima de capital variable (“Logistic”) and Retail Answers, S.A. de C.V., a
Mexican sociedad anónima de capital variable (“Retail”; and together with
RadioMex and Logistic, the “Acquired Companies”).
 
The Seller owns approximately 50.0001% of the outstanding shares of capital
stock of RadioMex (the “RadioMex Shares”), and approximately 50.20% of the
outstanding shares of capital stock of each of Logistic (the “Logistic Shares”)
and Retail (the “Retail Shares” and, together with the RadioMex Shares and the
Logistic Shares, the “Shares”).
 
Purchaser desires to purchase from Seller, and Seller has agreed to sell to
Purchaser, the RadioMex Shares, the Logistic Shares and the Retail Shares.
 
Accordingly, this Agreement contemplates the sale by the Seller to the
Purchaser, and the purchase by the Purchaser from the Seller, of all of the
Shares subject to and in accordance with the terms and conditions hereof.
 
NOW, THEREFORE, intending to be legally bound and in consideration of the mutual
provisions set forth in this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
 


ARTICLE 1
DEFINITIONS AND CONSTRUCTION
 
Section 1.1     Definitions.  For the purposes of this Agreement:
 
“Affiliate” means, with respect to a specified Person, a Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, the specified Person.  For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by contract or
otherwise.
 
“Business Day” means any day other than Saturday, Sunday or any day on which
banking institutions in Texas or Mexico are closed either under applicable Law
or action of any Governmental Authority.
 
“Confidential Information” means any information, in whatever form or medium,
conspicuously marked as being of a confidential nature or otherwise by its
nature commonly understood to be of a confidential nature, concerning the
business or affairs of any Acquired Company or any Intellectual
 

 
1

--------------------------------------------------------------------------------

 

Property of the Purchaser or its Affiliates licensed to or used by any of the
Acquired Companies, but excluding (i) any information that is or has become
publicly available through no fault of the recipient, (ii) any information that
is established to have been known to the recipient prior to its disclosure to
the recipient by the Purchaser or its Affiliates (including without limitation
information that has been provided or licensed by recipient to any of the
Acquired Companies), (iii) any information that is established to have been
independently developed by the recipient, (iv) solely to the extent required for
Seller to comply with applicable Law or in connection with a legal or
administrative proceeding, the tax documents set forth on Schedule 1.1 hereto or
required under Section 9.2, (v) solely to the extent required for Seller to
comply with applicable Law or in connection with a legal or administrative
proceeding, any financial statements of the Acquired Companies for the fiscal
years from and including 1997 to and including 2008 and (vi) solely to the
extent required for Seller to comply with applicable Law or in connection with a
legal or administrative proceeding, any  minutes of any meeting of the board of
directors of any of the Acquired Companies for the fiscal years from and
including 1997 to and including 2008.
 
“Contract” means any written contract, agreement, lease, license, commitment,
understanding, franchise, warranty, guaranty, mortgage, note, bond or other
instrument or consensual obligation that is legally binding.
 
“Credit Agreements” means, collectively, (i) the Pesos 60 million credit
agreement dated December 21, 2005 among RadioMex, as borrower, Inverlat, as
lender, and Seller, as guarantor and avalista, and (ii) the Pesos 70 million
credit agreement dated July 5, 2006 among RadioMex, as borrower, Inverlat, as
lender, and Seller as guarantor and avalista, each as amended and supplemented
from time to time.
 
“Encumbrance” means any charge, claim, mortgage, encumbrance, pledge, security
interest, or other lien other than (a) carrier’s, warehousemen’s, mechanic’s,
materialmen’s and other similar liens with respect to amounts that are not yet
due and payable or that are being contested in good faith, (b) liens for Taxes
that are not yet due and payable or that are being contested in good faith, (c)
liens securing rental payments under capital lease arrangements, (d)
restrictions on the transferability of securities arising under applicable
securities Laws, (e) restrictions arising under applicable zoning and other land
use Laws that do not, individually or in the aggregate, have a material adverse
effect on the present use or occupancy of the property subject thereto, (f)
defects, easements, rights of way, restrictions, covenants, claims, subleases or
similar items relating to real property that do not, individually or in the
aggregate, have a material adverse effect on the present use or occupancy of the
real property subject thereto, (g) matters which would be disclosed by an
accurate survey or inspection of any land, buildings, improvements and fixtures
erected thereon and all appurtenances related thereto, (h) matters of public
record or (i) other charges, claims, mortgages, encumbrances, pledges, security
interests or other liens that would not have a Material Adverse Effect.
 
“Governmental Authority” means any (a) federal, state, local, municipal, or
other government of the United Mexican States, (b) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department or other entity and any court or other tribunal), (c)
multinational organization exercising judicial, legislative or regulatory power
or (d) body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power of any
nature of any federal, state, local, municipal, foreign or other government.
 
“Governmental Authorization” means any approval, consent, ratification, waiver,
license, permit, registration or other authorization issued or granted by any
Governmental Authority.
 

 
2

--------------------------------------------------------------------------------

 

“Hacienda” means the Secretaria de Hacienda y Crédito Publico (Ministry of
Finance and Public Credit) of Mexico.
 
“Intellectual Property” means all of the following anywhere in the world and all
legal rights, title or interest in the following arising under Law: (a) patents
and patent rights; (b) copyrights and copyright registrations; (c) trade names,
trademarks and service marks and related registrations; and (d) trade secrets
(including inventions, whether patentable or unpatentable and whether or not
reduced to practice, manufacturing and production processes and techniques,
research and development information, drawings, specifications and customer and
supplier lists, to the extent any of the foregoing qualify as trade secrets
under applicable Law).
 
“Inter-Company Account Agreements” means, collectively, (i) that certain Account
Reciprocity Agreement (Convenio de Reciprocidad de Cuentas) dated October 1,
2006 between RadioMex and Seller and (ii) any other agreements relating to
intercompany accounts payable, whether written or unwritten, between Seller and
any of its Affiliates and any of the Acquired Companies.
 
“Inverlat” means ScotiaBank Inverlat, S.A., Sociedad de Banca Múltiple, Grupo
Financiero ScotiaBank Inverlat.
 
“Judgment” means any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Authority or arbitrator.
 
“Knowledge” means, (a) with respect to the Seller, the actual knowledge, without
any obligation of independent investigation, of Francisco Pérez Lobato and Óscar
Nájar Camejo, and (b) with respect to the Purchaser, the actual knowledge,
without any obligation of independent investigation, of Martin Moad, James Gooch
and Peter Whitsett.
 
“Law” means any federal, state, local, municipal, foreign, international,
multinational, or other constitution, law, statute, treaty, rule, regulation,
ordinance or code.
 
“Liability” means any liability or obligation, whether known or unknown,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated, due or
to become due.
 
“Loss” means any direct and actual Liabilities, losses, damages, Judgments,
fines, penalties, costs or expenses (including reasonable attorneys’ or other
professional fees and expenses) but excluding any special, incidental, indirect,
exemplary, punitive or consequential damages (including lost profits, loss of
revenue or lost sales, or amounts calculated as a multiple of earnings, profits,
revenue, sales or other measure).
 
“Material Adverse Effect” means any event, change, circumstance, effect or other
matter that has a material adverse effect on (a) the business, financial
condition or results of operations of the Acquired Companies, taken as a whole,
or (b) the ability of the Seller or Purchaser, as the case may be, to consummate
timely the transactions contemplated by this Agreement.
 
“Notes” means any promissory notes issued under the Credit Agreements.
 
“Payoff Amount” means the amount required to be paid by RadioMex on or before
the Closing Date, as set forth in the Payoff Letter, to satisfy and discharge
all obligations and liabilities of RadioMex and Seller under the Credit
Agreements and the Notes.
 
“Payoff Letter” means, collectively, two (2) certain letters to be signed by
each of RadioMex and Inverlat, setting forth the Payoff Amount for each of the
Credit Agreements and pursuant to which
 

 
3

--------------------------------------------------------------------------------

 

Inverlat (i) acknowledges that upon receipt of the Payoff Amount RadioMex and
Seller shall be discharged from all obligations and liabilities under the Credit
Agreements and the Notes, (ii) agrees that upon receipt of the Payoff Amount the
original Notes shall be delivered to Seller and (iii) specifies the precise
account of RadioMex from which Inverlat shall debit the Payoff Amount on the
Closing Date.
 
“Person” means an individual or an entity, including a corporation, limited
liability company, general or limited partnership, trust, association or other
business or investment entity, or any Governmental Authority.
 
“Post-Closing Period” means any taxable period or portion of a taxable period
that begins after the Closing Date.
 
“Proceeding” means any action, arbitration, audit, examination, investigation,
hearing, litigation or suit (whether civil, criminal, administrative, judicial
or investigative, whether formal or informal, and whether public or private)
commenced, brought, conducted or heard by or before, or otherwise involving, any
Governmental Authority or arbitrator.
 
“Seller Leases” means any and all lease agreements or other occupancy contracts
for the use and possession of office space, retail space or other real property
between Seller or any of its Affiliates and any of the Acquired Companies.
 
“Shares” means, collectively, the RadioMex Shares, the Logistic Shares and the
Retail Shares.
 
“Subsidiary” means, with respect to a specified Person, any corporation or other
Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred) are held by the specified Person or one or more of its
Subsidiaries.
 
“Tax” means (a) any federal, state, local, foreign or other tax, charge, fee,
duty (including customs duty), levy or assessment, including any income, gross
receipts, net proceeds, alternative or add-on minimum, corporation, ad valorem,
turnover, real property, personal property (tangible or intangible), sales, use,
franchise, excise, value added, stamp, leasing, lease, user, transfer, fuel,
excess profits, profits, occupational, premium, interest equalization, windfall
profits, severance, license, registration, payroll, environmental, capital
stock, capital duty, disability, estimated, gains, wealth, welfare, employee’s
income withholding, other withholding, unemployment or social security or other
tax of whatever kind (including any fee, assessment or other charges in the
nature of or in lieu of any tax) that is imposed by any Governmental Authority,
(b) any interest, fines, penalties or additions resulting from, attributable to,
or incurred in connection with any items described in this paragraph or any
related contest or dispute and (c) any Liability for the Taxes of another
Person.
 
“UBS Letter Agreement” means a letter signed by UBS Securities LLC, TICORP and
Seller on April 2, 2008.
 
Section 1.2     Additional Defined Terms.  For purposes of this Agreement, the
following terms have the meanings specified in the indicated Section of this
Agreement, without prejudice to other defined terms elsewhere in this Agreement:
 

Defined Term  
Acquired Companies
Preamble
Acquired Companies Tax Payments
9.2(b)


 
4

--------------------------------------------------------------------------------

 



Adjustment Notice
2.5
Agreement
Preamble
Asset Tax Law
9.2(b)
Antitrust Laws
5.2(b)
Claim Notice
8.3(a)
Closing
2.3
Closing Date
2.3
Governmental Antitrust Authority
5.2(a)
Indemnified Party
8.3(a)
Indemnifying Party
8.3(a)
LISR
9.2(b)
November Payment
9.2(b)
Purchase Price
2.2
Purchaser
Preamble
Purchaser Indemnified Parties
8.1
Resigning Individuals
2.4(a)(v)
Seller
Preamble
Seller Indemnified Parties
8.2
Tax Laws
9.2(b)



Section 1.3     Construction.  Any reference in this Agreement to an “Article,”
“Section,” or “Schedule” refers to the corresponding Article, Section or
Schedule of or to this Agreement, unless the context indicates otherwise.  The
table of contents and the headings of Articles and Sections are provided for
convenience only and are not intended to affect the construction or
interpretation of this Agreement.  All words used in this Agreement are to be
construed to be of such gender or number as the circumstances require.  The
words “including,” “includes,” or “include” are to be read as listing
non-exclusive examples of the matters referred to, whether or not words such as
“without limitation” or “but not limited to” are used in each instance.  Where
this Agreement states that a party “shall”, “will” or “must” perform in some
manner or otherwise act or omit to act, it means that the party is legally
obligated to do so in accordance with this Agreement.  Any reference to a
statute is deemed also to refer to any amendments or successor legislation as in
effect at the relevant time.  Any reference to a Contract or other document as
of a given date means the Contract or other document as amended, supplemented
and modified from time to time through such date.  
 


ARTICLE 2
THE TRANSACTION
 
Section 2.1     Sale and Purchase of the Shares.  In accordance with the
provisions of this Agreement, at the Closing, the Seller will sell and transfer
to the Purchaser, and the Purchaser will purchase and acquire from the Seller,
all of the Shares, as follows:
 
(i) 982,560 of the RadioMex Shares shall be transferred to TICORP and 20,052 of
the RadioMex Shares shall be transferred to ITC;
 
(ii) 738 of the Logistic Shares shall be transferred to ITC and 15 of the
Logistic Shares shall be transferred to TICORP; and
 
(iii) 738 of the Retail Shares shall be transferred to ITC and 15 of the Retail
Shares shall be transferred to TICORP;
 

 
5

--------------------------------------------------------------------------------

 

Section 2.2     Purchase Price.  Subject to Section 2.6 hereof, the purchase
price for the Shares (the “Purchase Price”) is Five Hundred Sixty-Three Million
Two Hundred Eighty-Seven Thousand Five Hundred and 00/100 Mexican Pesos
(MXP$563,287,500.00).  
 
Section 2.3     Closing.   The closing of the transactions contemplated by this
Agreement (the “Closing”) will take place at the offices of Grupo Gigante,
S.A.B. de C.V., Avenida Ejército Nacional 769A, México, D.F., México, at 10:00
a.m., local time, on December 15, 2008 (the “Closing Date”).
 
Section 2.4     Closing Deliveries.
 
(a) At the Closing, the Seller will deliver or cause to be delivered to the
Purchaser:
 
(i) certified copies of powers of attorney for the duly authorized signatory of
Seller authorizing the sale of the Shares as contemplated hereby;
 
(ii) four original execution counterparts of this Agreement;
 
(iii) certificates representing the Shares duly endorsed in favor of each of
TICORP and ITC in the manner set forth in Section 2.1;
 
(iv) a certificate, dated as of the Closing Date, executed by the Seller
confirming the satisfaction of the conditions specified in Sections 6.1(a) and
6.1(b);
 
(v) resignations effective as of the Closing Date of each Person set forth on
Schedule 2.4(a)(v) (the “Resigning Individuals”) from all positions held by such
Resigning Individuals with the Acquired Companies;
 
(vi) for each Acquired Company:
 
(A) the original incorporation instruments (articles of incorporation and
bylaws) including registration data from the Public Registry;
 
(B) notarial instruments of any amendment to the corporate bylaws, including
registration data from the Public Registry in connection therewith;
 
(C) notarial instruments containing powers of attorney granted, including
registration data from the Public Registry in connection therewith;
 
(D) notarial instruments containing formalization of minutes of shareholders’
meetings, including registration data from the Public Registry in connection
therewith;
 
(E) the federal taxpayers registration data (Cédula de RFC);
 
(F) the initial recording with the National Registry of Foreign Investments and
any other reports filed before said registry; and
 
(G) the corporate books (including the partners and board meeting minutes book,
partners registry book and capital variations registry book);
 
(vii) a letter executed by the Seller confirming that it has obtained all
necessary Governmental Approvals if any required by it in connection with the
sale contemplated by this Agreement, other than the clearance of the Mexican
Federal Competition Commission (“CFC”)
 

 
6

--------------------------------------------------------------------------------

 

which has been applied to by Purchaser, and attaching copies of any said
Governmental Approvals; and
 
(viii) such other documents, instruments and agreements as the Purchaser
reasonably requests for the purpose of consummating the transactions
contemplated by this Agreement.
 
(b) At the Closing, the Purchaser will deliver or cause to be delivered to the
Seller:
 
(i) A notarized and apostilled board resolution setting forth the authority of
each of TICORP’s and ITC’s authorized signatory having sufficient authority to
execute this Agreement;
 
(ii) four original counterparts of this Agreement signed on behalf of TICORP and
ITC;
 
(iii) the Purchase Price by wire transfer of immediately and freely available
funds in Mexican pesos to the account specified by the Seller no later than the
Closing Date;
 
(iv) a copy of the Payoff Letter signed on behalf of the parties thereto;
 
(v) a certificate, dated as of the Closing Date, executed by the Purchaser
confirming the satisfaction of the conditions specified in Sections 6.2(a) and
6.2(b);
 
(vi) a letter executed by the Purchaser confirming receipt of each document
delivered to it pursuant to Section 2.4(a)(vi);
 
(vii) a letter executed by the Purchaser confirming that it has obtained all
necessary Governmental Approvals required by it in connection with the purchase
contemplated by this Agreement, including the clearance of the CFC and attaching
evidence of such Governmental Approvals satisfactory to Seller;
 
(viii) a copy of the minutes of each of the Acquired Companies accepting the
resignation of the Resigning Individuals and revoking any powers of attorney
granted to the Resigning Individuals or to any other Person employed by or
affiliated with the Seller to which a power of attorney to act on behalf of the
Acquired Companies has been granted; and releasing each such persons from
liability in the legal performance of their office or duties; and
 
(ix) such other documents, instruments and agreements as the Seller reasonably
requests for the purpose of consummating the transactions contemplated by this
Agreement.
 
Section 2.5     Inter-Company Account Agreements.  Notwithstanding anything to
the contrary set forth in Section 10.16(b), if it is determined by Purchaser or
Seller at any time during the ninety (90)-day period following the Closing Date
that any amount is owed by one party to the other party under any Inter-Company
Account Agreement, the party claiming such amount may deliver notice to the
other party setting forth in reasonable detail the basis for each such claim (an
“Adjustment Notice”).  Following the delivery of an Adjustment Notice, the
Purchaser and the Seller will attempt in good faith, for a period of thirty (30)
Business Days, to reach a mutual agreement with respect to whether such amount
is, in fact, owed and the manner of calculating of such amount.  Should
Purchaser and Seller fail to reach an agreement with respect to such payment or
the amount thereof during such (30)-Business Day period, the matter shall be
resolved in accordance with Section 10.13 hereof.
 

 
7

--------------------------------------------------------------------------------

 




ARTICLE 3
         REPRESENTATIONS AND WARRANTIES OF THE
SELLER                                
 
 
The Seller represents and warrants to the Purchaser as follows:
 
Section 3.1     Organization.  The Seller is a corporation duly organized and
validly existing under the Laws of the United Mexican States as a sociedad
anónima bursátil de capital variable.
 
Section 3.2     Authority and Enforceability.  The Seller has all requisite
corporate power and authority to execute and deliver this Agreement and to
perform its obligations under this Agreement.  The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby by the Seller have been duly authorized by all necessary
action on the part of the Seller.  The Seller has duly and validly executed and
delivered this Agreement.  Assuming the due authorization, execution and
delivery of this Agreement by TICORP and ITC, this Agreement constitutes the
valid and binding obligation of the Seller, enforceable against the Seller in
accordance with its terms, subject to (a) Laws of general application relating
to concurso mercantil, quiebra, bankruptcy, insolvency and the relief of debtors
and (b) Laws governing specific performance, injunctive relief and other
equitable remedies.
 
Section 3.3     No Conflict.  Except in any case that would not have a Material
Adverse Effect, the execution, delivery and performance of this Agreement by the
Seller of the transactions contemplated by this Agreement, will not (a) conflict
with or violate the Seller’s estatutos sociales, (b) result in a breach or
default under, or create in any Person the right to terminate, cancel,
accelerate or modify, or require any notice, consent or waiver under, any
material Contract to which Seller is a party (other than the Credit Agreements),
(c) violate any Law or Judgment applicable to the Seller or (d) require the
Seller to obtain any Governmental Authorization or make any filing with any
Governmental Authority.
 
Section 3.4     Ownership.  The Seller is the sole record holder and beneficial
owner of all of the Shares, free and clear of all Encumbrances.  Upon payment in
full of the Purchase Price and the endorsement of the Shares as contemplated
herein, good and valid title to the Shares will pass to TICORP and ITC, as
provided herein, free and clear of any Encumbrances, and with no restrictions on
the voting rights or other incidents of record and beneficial ownership of such
Shares.  All of the Shares are duly authorized, validly issued, fully paid and
nonassessable.  There are no Contracts to which either the Seller is a party or
bound with respect to the voting (including voting trusts or proxies) of the
Shares.  To Seller’s knowledge, other than the Shares, there are no outstanding
or authorized options, warrants, rights, agreements or commitments to which the
Acquired Companies are a party or which are binding upon the Acquired Companies
providing for the issuance or redemption of any shares of any of the Acquired
Companies’ capital stock.  Other than the Shares, Seller does not own shares,
options, warrants, rights, agreements or commitments to acquire shares in any of
the Acquired Companies.  To the Knowledge of the Seller, other than the Shares
and any shares owned by Purchaser or its Affiliates, there are no outstanding or
issued shares in any of the Acquired Companies.
 
Section 3.5     Seller Leases.  To the Knowledge of Seller: (i) the Seller
Leases are valid and in full force and effect; (ii) there exists no breach or
default under the Seller Leases and no facts or circumstances exist (including
the consummation of the transactions contemplated hereby) that would, but for
the delivery of notice and/or the lapse of any applicable period of grace,
constitute a breach or default under any Seller Lease; (iii) the Seller Leases
have not been modified since their inception, except for amendments related to
rented areas and rental payments; and (iv) the Seller Leases shall continue
immediately after the Closing in accordance with their respective terms and
conditions.
 

 
8

--------------------------------------------------------------------------------

 

Section 3.6     Legal Proceedings.  There is no Proceeding pending or, to the
Seller’s Knowledge, threatened against the Seller that questions or challenges
the validity of this Agreement or the ability of the Seller to consummate any of
the transactions contemplated by this Agreement.
 
Section 3.7     Brokers Fees.  The Seller has no Liability to pay any fees or
commissions to any broker, finder or agent in connection with any of the
transactions contemplated by this Agreement, except for the fees payable by
Seller under the UBS Letter Agreement.
 
Section 3.8     Material Contracts.  Other than the Seller Leases, the Credit
Agreements and the Inter-Company Account Agreements, to Seller’s Knowledge
Seller is not a party to any Contract that is material to the operation of any
Acquired Companies.
 


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF TICORP AND ITC

Each of TICORP and ITC represents and warrants to the Seller as follows:
 
Section 4.1     Organization and Good Standing.  TICORP is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Nevada, and has all requisite corporate power and authority to conduct its
business as it is presently conducted.  ITC is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Texas, and
has all requisite corporate power and authority to conduct its business as it is
presently conducted.
 
Section 4.2     Authority and Enforceability.  Each of TICORP and ITC has all
requisite corporate power and authority to execute and deliver this Agreement
and to perform its obligations under this Agreement.  The execution, delivery
and performance of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of TICORP and ITC.  Each of TICORP and ITC has duly and validly executed
and delivered this Agreement.  Assuming the due authorization, execution and
delivery of this Agreement by the Seller, this Agreement constitutes the valid
and binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, subject to (a) Laws of general application relating
to bankruptcy, insolvency and the relief of debtors and (b) Laws governing
specific performance, injunctive relief and other equitable remedies.
 
Section 4.3     No Conflict.  Except for the requirements of any Antitrust Law
of jurisdictions outside the United Mexican States (if and to the extent such
Laws may apply), and except in any case that would not have a Material Adverse
Effect, TICORP’s and ITC’s execution, delivery and performance of this Agreement
and the consummation by TICORP and ITC of the transactions contemplated by this
Agreement, do not (a) conflict with or violate TICORP’s or ITC’s certificate of
incorporation, bylaws or other organizational documents, (b) result in a breach
or default under or create in any Person the right terminate, cancel, accelerate
or modify, or require any notice, consent or waiver under, any Contract to which
TICORP or ITC is a party or by which TICORP or ITC is bound, in any case with or
without due notice or lapse of time or both, (c) result in the imposition of any
lien or other encumbrance on any of the assets of TICORP or ITC, (d) violate any
Law or Judgment applicable to TICORP or ITC or (e) require TICORP or ITC to
obtain any Governmental Authorization or make any filing with any Governmental
Authority.
 
Section 4.4     Legal Proceedings.  There is no Proceeding pending or, to
TICORP’s or ITC’s Knowledge, threatened against TICORP or ITC that questions or
challenges the validity of this Agreement or that may prevent, delay, make
illegal or otherwise interfere with the ability of TICORP or ITC to consummate
any of the transactions contemplated by this Agreement.
 

 
9

--------------------------------------------------------------------------------

 

Section 4.5     Brokers Fees.  Neither TICORP nor ITC nor any Person acting on
their respective behalf has incurred any Liability to pay any fees or
commissions to any broker, finder or agent in connection with any of the
transactions contemplated by this Agreement, except for the fees payable by
TICORP under the UBS Letter Agreement.
 
Section 4.6     Consents.  No Governmental Authorization is required to be
obtained by TICORP or ITC to carry out the transactions contemplated herein,
except the clearance of the CFC, which Purchaser has requested and is diligently
pursuing.
 
ARTICLE 5
COVENANTS
 

Section 5.1     Operation of the Businesses of the Acquired Companies.
 
Until the Closing, the parties will cause the Acquired Companies to conduct
their business in the ordinary course of business in all material respects and
use their commercially reasonable efforts to keep available the services of
their employees and to preserve their relationships with their customers and
others doing business with them.
 
Section 5.2     Consents and Filings; Reasonable Efforts. 
 
(a) Subject to the terms and conditions provided in this Section 5.2, each of
the Seller and Purchaser will use commercially reasonable efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary to consummate and make effective as promptly as practicable the
transactions contemplated by this Agreement and to cooperate with each other in
connection with the foregoing, including to: (i) obtain all necessary waivers,
consents and approvals from other parties to material Contracts to which they
may be parties; (ii) obtain all Governmental Authorizations that are required to
be obtained under any Law; (iii) lift or rescind any injunction, restraining
order or other Judgment adversely affecting the ability of the parties to this
Agreement to consummate the transactions contemplated by this Agreement; (iv)
effect all necessary registrations and filings including filings and submissions
of information requested or required by any Governmental Authority, including
any national antitrust authorities with mandatory pre-sale filing requirements
that are deemed by the Seller and the Purchaser, after consulting with one
another, to be applicable to the transactions contemplated by this Agreement
(“Governmental Antitrust Authority”); and (v) fulfill all conditions to this
Agreement.  The Seller and Purchaser further covenant and agree, with respect to
any threatened or pending preliminary or permanent injunction or other Judgment
or Law that would adversely affect the ability of the parties to this Agreement
to consummate the transactions contemplated by this Agreement, to use
commercially reasonable efforts to prevent the entry, enactment or promulgation
thereof, as the case may be.
 
(b) The Seller and the Purchaser will keep each other apprised of the status of
matters relating to the completion of the transactions contemplated by this
Agreement and work cooperatively in connection with obtaining the requisite
Governmental Authorizations, including: (i) cooperating with the other party in
connection with filings under any antitrust, competition or trade regulatory
Laws (“Antitrust Laws”), including, with respect to the party making a filing,
(A) providing copies of all such documents to the non-filing party and its
advisors prior to filing (other than documents containing confidential business
information that will be shared only with outside legal counsel to the
non-filing party) and (B) if requested, accepting all reasonable additions,
deletions or changes suggested in connection with any such filing; (ii)
furnishing to each other all information required for any application or other
filing to be made pursuant to any Antitrust Laws in connection with the
transactions contemplated by this Agreement; (iii) promptly notifying the other
of, and if in writing furnishing the other with copies of, any communications
from or with any Governmental Antitrust Authority with respect to the
transactions contemplated by this Agreement; (iv) permitting the other party to
review in
 

 
10

--------------------------------------------------------------------------------

 

advance and considering in good faith the views of one another in connection
with any proposed communication with any Governmental Antitrust Authority in
connection with Proceedings under or relating to any Antitrust Laws; (v) not
agreeing to participate in any meeting or discussion with any Governmental
Antitrust Authority in connection with Proceedings under or relating to any
Antitrust Laws unless it consults with the other party in advance, and, to the
extent permitted by such Governmental Antitrust Authority, gives the other party
the opportunity to attend and participate in such meetings or discussions; and
(vi) consulting and cooperating with one another in connection with any
analyses, appearances, presentations, memoranda, briefs, arguments, opinions and
proposals made or submitted by or on behalf of either party to this Agreement in
connection with Proceedings under or relating to any Antitrust Laws.  If either
party or any Affiliate thereof receives a request for additional information or
documentary material from any such Governmental Antitrust Authority with respect
to the transactions contemplated by this Agreement, then such party will
endeavor in good faith to make, or cause to be made, as soon as practicable and
after consultation with the other party, an appropriate response in compliance
with such request.  The Purchaser will advise the Seller promptly in respect of
any understandings, undertakings or agreements (oral or written) which the
Purchaser proposes to make or enter into with any Governmental Antitrust
Authority in connection with the transactions contemplated by this Agreement.
 
Section 5.3     Confidentiality.
 
(a) From and until the end of the twenty-four (24) month period after the date
hereof, Seller will, and will cause each of its Affiliates and its and their
respective directors, officers, stockholders, employees, agents, consultants and
other advisors and representatives (its “Restricted Persons”) to, maintain the
confidentiality of, and not use for their own benefit or the benefit of any
other Person, the Confidential Information.
 
(b) Except as contemplated by Section 5.4, neither the Purchaser nor the Seller
will, and the Purchaser and Seller will cause each of their respective
Restricted Persons not to, disclose to any Person any information with respect
to the legal, financial or other terms or conditions of this Agreement or any of
the transactions contemplated hereby or thereby.  The foregoing does not
restrict the right of any party to disclose such information (i) to its
respective Restricted Persons to the extent reasonably required by such party to
facilitate the negotiation, execution, delivery or performance of this
Agreement, (ii) to any Governmental Authority or arbitrator to the extent
reasonably required in connection with any Proceeding relating to the
enforcement of Agreement, (iii) as permitted in accordance with Section 5.3(c)
or (d) as required by applicable Law or regulation.  Each party will advise its
respective Restricted Persons with respect to the confidentiality obligations
under this Section 5.3(b) and will be responsible for any breach or violation of
such obligations by its Restricted Persons.
 
(c) If a party or any of its respective Restricted Persons become legally
compelled to make any disclosure that is prohibited or otherwise restricted by
this Agreement, then such party will to the extent possible (i) give the other
party immediate written notice of such requirement, (ii) consult with and assist
the other party in obtaining an injunction or other appropriate remedy to
prevent such disclosure and (iii) use its commercially reasonable efforts to
obtain a protective order or other reliable assurance that confidential
treatment will be accorded to any information so disclosed.  Subject to the
previous sentence, the disclosing party or such Restricted Persons may make only
such disclosure that, in the opinion of its counsel, it is legally compelled or
otherwise required to make to avoid standing liable under applicable Law or
regulation.
 
(d) To the extent that Seller has not done so prior to the Closing, Seller will,
immediately following the Closing, surrender to the Purchaser all notes, data,
manuals, documents, records, data bases, programs, blueprints, memoranda,
specifications, customer lists, financial reports and all other tangible
 

 
11

--------------------------------------------------------------------------------

 

embodiments of Confidential Information in Seller’s possession (excluding such
materials that are, on the Closing Date, located in the offices of the Acquired
Companies), it being expressly understood that all these writings, tangible
embodiments and other things are the exclusive property of the Purchaser;
provided, however, that, subject to its obligations under Section 5.3(a) above,
Seller will be entitled to keep a copy of each of the aforesaid for archive
purposes.
 
Section 5.4     Public Announcements.  Prior to the Closing, each party agrees
not to issue any press release or make any other public announcement relating to
this Agreement without the prior written approval of the other party, except
that each of the Seller and the Purchaser reserves the right, without the other
party’s prior consent, to make any public disclosure it believes in good faith
is required by applicable securities Laws or securities listing standards (in
which case the disclosing party agrees to use commercially reasonable efforts to
advise the other party prior to making the disclosure).
 
Section 5.5     Non-Solicitation of Employees.  Seller and its Affiliates will
not directly or indirectly employ or seek to employ any person who is employed
by the Acquired Companies as of the Closing Date nor induce any such person to
leave said employment for nine (9) months after the Closing Date without the
Purchaser’s prior written consent.  The parties acknowledge and understand that
Mr. Evaristo Suárez, a former employee of a Subsidiary of Seller and now in the
employment of Retail has an option to return to the employment of such
Subsidiary at any time pursuant to an agreement among Mr. Suárez, Retail and
such Subsidiary.
 
Section 5.6     Banking Matters.  To the extent that any employee of Seller or
its Affiliates have signing privileges on any bank account in the name of the
Acquired Companies, Seller covenants and agrees that such privileges shall not
be exercised from and after the Closing Date without the prior written consent
or request of Purchaser.
 
Section 5.7     Further Actions; Transition Services.  
 
(a) Subject to the other express provisions of this Agreement, upon the written
request of any party to this Agreement, the other parties will execute and
deliver such other documents, instruments and agreements as the requesting party
may reasonably require for the purpose of carrying out the intent of this
Agreement and the transactions contemplated by this Agreement.
 
(b) As partial consideration for Purchaser’s payment of the Purchase Price, and
at no additional charge to Purchaser (except for pass-through third-party costs
that are incurred by Seller, or its Affiliates), Seller or its Subsidiaries
shall perform or cause to be performed for a period of 90 days following the
Closing Date such support and coordination activities for the Acquired Companies
consistent with the manner in which Seller and its Subsidiaries performed such
activities while Seller was a shareholder of the Acquired Companies as may be
reasonably requested by Purchaser for a transition of Acquired Companies to
Purchaser without causing significant interruptions to the operation of the
business of the Acquired Companies as the same were conducted while Seller was a
shareholder of the Acquired Companies, including, without limitation, (i) the
continuation of information technology services during such period until the
same can be transferred to the systems owned by the Purchaser, (ii)
administrative and support functions, (iii) coordination of vendor and supplier
relationships, and (iv) human resource services.
 
ARTICLE 6
CONDITIONS PRECEDENT TO OBLIGATION TO CLOSE
 
Section 6.1     Conditions to the Obligation of the Purchaser.  The obligation
of the Purchaser to consummate the transactions contemplated by this Agreement
is subject to the satisfaction, on or before
 

 
12

--------------------------------------------------------------------------------

 

the Closing Date, of each of the following conditions (any of which may be
waived by the Purchaser, in whole or in part):
 
(a) Accuracy of Representations and Warranties.  The representations and
warranties of the Seller in Article 3 must be true and correct in all material
respects as of the Closing (except to the extent any such representation or
warranty speaks as of the date of this Agreement or any other specific date, in
which case such representation or warranty must have been true and correct in
all material respects as of such date), except where the failure of such
representations and warranties to be so true and correct (without regard for any
“material,” “Material Adverse Effect” or similar qualification) would not,
individually or in the aggregate, constitute a Material Adverse Effect;
 
(b) Performance of Covenants.  All of the covenants and obligations that the
Seller is required to perform or comply with under this Agreement on or before
the Closing Date must have been duly performed and complied with in all material
respects;
 
(c) Antitrust Approvals.  All approvals or authorizations required from a
Governmental Antitrust Authority with respect to the transaction contemplated by
this Agreement have been obtained;
 
(d) No Action.  There must not be in effect any Law or Judgment that would
prohibit or make illegal the consummation of the transactions contemplated by
this Agreement or cause the transactions contemplated by this Agreement to be
rescinded following consummation;
 
(e) Transaction Documents.  The Seller must have delivered or caused to be
delivered each document that Section 2.4(a) requires it to deliver; and
 
Section 6.2     Conditions to the Obligation of the Seller.  The obligation of
the Seller to consummate the transactions contemplated by this Agreement is
subject to the satisfaction, on or before the Closing Date, of each of the
following conditions (any of which may be waived by the Seller, in whole or in
part):
 
(a) Accuracy of Representations and Warranties.  The representations and
warranties of TICORP and ITC in Article 4 must be true and correct in all
material respects as of the Closing (except to the extent any such
representation or warranty speaks as of the date of this Agreement or any other
specific date, in which case such representation or warranty must have been true
and correct in all material respects as of such date) except where the failure
of such representations and warranties to be so true and correct (without regard
for any “material,” “Material Adverse Effect” or similar qualification) would
not, individually or in the aggregate, constitute a Material Adverse Effect;
 
(b) Performance of Covenants.  All of the covenants and obligations that the
Purchaser is required to perform or comply with under this Agreement on or
before the Closing Date (other than the covenants and obligations set forth in
Section 5.2) must have been duly performed and complied with in all material
respects, and all of the covenants that the Purchaser is required to perform or
comply with under Section 5.2 must have been duly performed and complied with in
all respects;
 
(c) Antitrust Approvals.  All approvals or authorizations required from a
Governmental Antitrust Authority with respect to the transaction contemplated by
this Agreement have been obtained;
 
(d) Payoff of Credit Agreement.  Purchaser shall have delivered, or cause to be
delivered, the Payoff Amount to Inverlat in accordance with the Payoff Letter;
 

 
13

--------------------------------------------------------------------------------

 

(e) No Action.  There must not be in effect any Law or Judgment that would
prohibit or make illegal the consummation of the transactions contemplated by
this Agreement or cause the transactions contemplated by this Agreement to be
rescinded following consummation;
 
(f) Transaction Documents.  The Purchaser must have delivered or caused to be
delivered to the Seller each document that Section 2.4(b) requires it to
deliver; and
ARTICLE 7
TERMINATION
                           
Section 7.1     Termination Events.  This Agreement may, by written notice given
before or at the Closing, be terminated:
 
(a) by mutual consent of the Purchaser and the Seller;
 
(b) by either the Purchaser or the Seller if there has been a breach of any of
the other’s representations, warranties or covenants contained in this
Agreement, which would result in the failure of a condition set forth in Section
6.1(a) or Section 6.1(b), and which breach has not been cured within 30 days
after written notice of the breach has been delivered to the breaching party
from the non-breaching party;
 
(c) subject to Section 7.1(e), by either the Purchaser or the Seller if any
Governmental Authority has issued a nonappealable final Judgment or taken any
other nonappealable final action, in each case having the effect of permanently
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement; provided, however, that the right to terminate this Agreement
under this Section 7.1(c) will not be available to any party whose failure to
fulfill any covenant under this Agreement, including the obligations of the
Purchaser under Section 5.2, has been the cause of or resulted in the action or
event described in this Section 7.1(c) occurring;
 
(d) by the Purchaser or the Seller if there has been a Material Adverse Effect;
or
 
(e) by either the Purchaser of the Seller if the Closing has not occurred by
June 30, 2009.
 
Section 7.2     Effect of Termination.  If this Agreement is terminated pursuant
to Section 7.1, this Agreement and all rights and obligations of the parties
under this Agreement automatically will end without Liability against any party
or its Affiliates, except that (a) Section 5.3 (Confidentiality), Section 5.4
(Public Announcements), Article 10 (General Provisions) (except for Section
10.12 (Specific Performance)) and this Section 7.2 will remain in full force and
survive any termination of this Agreement and (b) if this Agreement is
terminated by a party because of the breach of this Agreement by the other party
or because one or more of the conditions to the terminating party’s obligations
under this Agreement is not satisfied as a result of the other party’s failure
to comply with its obligations under this Agreement, the terminating party’s
right to pursue all legal remedies will survive such termination unimpaired.  
 
ARTICLE 8
INDEMNIFICATION
 
Section 8.1     Indemnification by the Seller.  If the Closing occurs, and
subject to the limitations expressly set forth in Sections 8.4 and 8.5, the
Seller will indemnify and hold harmless the Purchaser and its directors,
officers, employees, agents, representatives, stockholders and Affiliates
(collectively, the “Purchaser Indemnified Parties”) from and against any and all
Losses (other than Losses with respect to Taxes, for which the provisions of
Section 9.1 will govern) incurred by the Purchaser
 

 
14

--------------------------------------------------------------------------------

 

 Indemnified Parties arising or resulting from (a) any breach of any
representation or warranty set forth in Article 3 and (b) any breach of any
covenant of the Seller set forth in this Agreement.
 
Section 8.2     Indemnification by the Purchaser.  If the Closing occurs, and
subject to the limitations expressly set forth in Sections 8.4 and 8.5, the
Purchaser will indemnify and hold harmless the Seller and its directors,
officers, employees, agents, representatives, stockholders and Affiliates
(collectively, the “Seller Indemnified Parties”) from and against any and all
Losses (other than Losses with respect to Taxes, for which the provisions of
Section 9.1 will govern) incurred by the Seller Indemnified Parties arising or
resulting from (a) any breach of any representation or warranty set forth in
Article 4 and (b) any breach of any covenant of the Purchaser set forth in this
Agreement.
 
Section 8.3     Claim Procedure.
 
(a) A party that seeks indemnity under this Article 8 (an “Indemnified Party”)
will give written notice (a “Claim Notice”) to the party from whom
indemnification is sought (an “Indemnifying Party”) whether the Losses sought
arise from matters solely between the parties or from Third Party Claims
described in Section 8.3(b).  The Claim Notice must contain (i) a description
and, if known, the estimated amount of any Losses incurred or reasonably
expected to be incurred by the Indemnified Party, (ii) a reasonable explanation
of the basis for the Claim Notice to the extent of the facts then known by the
Indemnified Party and (iii) a demand for payment of those Losses.
 
(b) If the Indemnified Party seeks indemnity under this Article 8 in response to
a claim or Proceeding by another Person not a party to this Agreement (a “Third
Party Claim”), then the Indemnified Party will give a Claim Notice to the
Indemnifying Party within such period of time after receiving written notice of
such Third Party Claim which would, in accordance with applicable Law, enable
the Indemnifying Party an adequate period of time to answer or challenge such
Third Party Claim, and in any event upon the earliest of (i) ten (10) Business
Days, or (ii) a number of days equal to half of the legal term provided to
answer or challenge the Third Party Claim.  The Claim Notice will include (i)
the facts constituting the basis for such Third Party Claim and the amount of
the damages claimed by the other Person, in each case to the extent known to the
Indemnified Party, accompanied by reasonable supporting documentation submitted
by such third party (to the extent then in the possession of the Indemnified
Party) and (ii) the assertion of the claim or the notice of the commencement of
any Proceeding relating to such Third Party Claim; provided, however, that no
delay or deficiency on the part of the Indemnified Party in so notifying the
Indemnifying Party will relieve the Indemnifying Party of any Liability under
this Agreement except to the extent such delay or deficiency prejudices or
otherwise adversely affects the rights of the Indemnifying Party with respect
thereto.
 
(c) In the event of a Third Party Claim, the Indemnifying Party will be entitled
to participate in the defense thereof and, if it so chooses, assume at any time
control of the defense thereof with counsel reasonably satisfactory to the
Indemnified Party by giving to the Indemnified Party written notice of its
intention to assume control of the defense of such Third Party Claim; provided,
however, that the Indemnified Party may participate in the defense of such Third
Party Claim with its own counsel at its own expense.
 
(d) The Indemnifying Party will not agree to any settlement of, or consent to
the entry of any Judgment (other than a Judgment of dismissal on the merits
without costs) arising from, any such Third Party Claim without the prior
written consent of the Indemnified Party; provided, however, that the consent of
the Indemnified Party will not be required if the Indemnifying Party agrees in
writing to pay any amounts payable pursuant to such settlement or any Judgment
and such settlement or Judgment includes a full, complete and unconditional
release of the Indemnified Party from further Liability.  The Indemnified Party
will not agree to any settlement of, or the entry of any Judgment (other than a
 

 
15

--------------------------------------------------------------------------------

 

 Judgment of dismissal on the merits without costs) arising from, any such Third
Party Claim without the prior written consent of the Indemnifying Party.
 
Section 8.4     Survival.  All representations, warranties and covenants
contained in this Agreement will survive the Closing for eighteen (18) months
after the Closing Date; provided, however, that any representation, warranty or
covenant that is the subject of a claim for indemnification which is asserted
pursuant to a Claim Notice given after the Closing Date within the survival
period specified in this Section 8.4 will survive until, but only for purposes
of, the resolution of such claim.  
 
Section 8.5     Limitations on Liability.
 
(a) Mitigation.  The Indemnified Party will use its commercially reasonable
efforts to mitigate any Losses with respect to which it may be entitled to seek
indemnification pursuant to this Agreement.
 
(b) Subrogation.  If the Indemnified Party is indemnified for any Losses
pursuant to this Agreement with respect to any Third Party Claims, then the
Indemnifying Party will be subrogated to all rights and remedies of the
Indemnified Party against such third party, and the Indemnifying Party will, and
will cause each of the Indemnified Parties to, cooperate with and assist the
Indemnifying Parties in asserting all such rights and remedies against such
third party.
 
(c) The obligations of the Indemnifying Party under this clause shall be subject
to a post-indemnification credit for (i) amounts recoverable by the Indemnified
Party or its Affiliates pursuant to any Contract to which any of them is a party
that relates to the Claim Notice in question (with the understanding that this
clause, of its own accord, will not impose an obligation to pursue a cause of
action), (ii) any applicable insurance coverage and (iii) any amounts otherwise
recovered from any third party based on any claims that the Indemnified Party or
its Affiliates may have obtained against such third parties (with the
understanding that this clause, of its own accord, will not impose an obligation
to pursue a cause of action), and in any case subject to the following:
 
(A)           In order to be able to bring a claim for indemnification, other
than for ownership-related representations and warranties made by Seller which
shall not be subject to any minimum threshold, the total of Losses which may be
suffered by the Indemnified Party shall be subject to a minimum threshold in an
amount equivalent to MXP$11,500,000.00, that is, the Indemnifying Party shall
only be bound to indemnify and hold harmless Indemnified Party if the amount of
all claims for Losses exceeds the equivalent of  MXP$$11,500,000.00, but once
such threshold is met or exceeded, the amount of all applicable Losses will be
subject to indemnification notwithstanding the minimum threshold; provided,
however, that there shall be no minimum threshold with respect to any claim for
indemnification with respect to matters relating to Purchaser’s title to the
Shares as a result of the sale of such Shares as contemplated hereby; and
 
(B)           Indemnifying Party’s obligation to indemnify and hold harmless
Indemnified Party with respect to any Losses shall be limited to an amount
equivalent to: (i) with respect to matters relating to Purchaser’s title to the
Shares as a result of the sale of such Shares as contemplated hereby, the
Purchase Price, or (ii) with respect to any other matters arising hereunder or
related hereto, MXP$80,000,000.00.
 
ARTICLE 9
TAX MATTERS
 

Section 9.1     Liability and Indemnification for Taxes.
 

 
16

--------------------------------------------------------------------------------

 

(a) If the Closing occurs, and subject to the limitations expressly set forth in
Section 8.5 and the survival periods specified in Section 8.4, and except to the
extent any Taxes are reserved or accrued on the balance sheet of the Acquired
Companies, the Seller will indemnify the Purchaser Indemnified Parties against
50.0001% of all Losses for Taxes of the Acquired Companies that are attributable
to the current fiscal year (but up to the Closing Date) and the 5 full year
period previous to the Closing Date.
 
(b) If the Closing occurs, the Purchaser will indemnify the Seller Indemnified
Parties against all Losses for Taxes of the Acquired Companies that are
attributable to any Post-Closing Period.
 
Section 9.2     Tax De-Consolidation.  
 
(a) At the reasonable request of Seller, Purchaser shall use commercially
reasonable efforts to cause the Acquired Companies to locate and make available
to Seller any and all information in the possession of the Purchaser or the
Acquired Companies as may be required by Hacienda in connection with any review
or audit conducted by Hacienda relating to the tax consolidation (and
deconsolidation) of the Acquired Companies by Seller during the period from and
including the fiscal year 1997 to and including the fiscal year 2008, including,
without limitation, the tax documents set forth on Schedule 1.1 hereto.  The
Purchaser covenants and agrees to use commercially reasonable efforts to cause
the Acquired Companies to implement internal policies requiring the Acquired
Companies to keep for a period of not less than five (5) full fiscal years
commencing on January 1, 2009 all tax information and documents of the Acquired
Companies.
 
(b) Purchaser and Seller acknowledge and agree that the Seller will not include
the Acquired Companies in its consolidated group for tax purposes for the 2008
tax year, unless the Closing Date occurs later than December 31, 2008.  As a
consequence of the tax deconsolidation of the Acquired Companies, Seller agrees
that it will timely comply with any and all obligations imposed on Seller by the
Mexican Income Tax Law (Ley del Impuesto Sobre la Renta, or “LISR”) and the
Mexican Asset Tax Law (Ley del Impuesto al Activo, or “Asset Tax Law” and
together with the LISR the “Tax Laws”) in connection with such tax
deconsolidation.  Seller and Purchaser acknowledge and agree that as a result of
the tax deconsolidation of the Acquired Companies in the 2008 tax year, the
Acquired Companies will be required (and the Purchaser will cause the Acquired
Companies) to comply with their respective tax obligations for the 2008 tax year
on an individual basis, in the terms provided for in the Tax Laws.  Purchaser
agrees to cause the Acquired Companies to make the scheduled estimated LISR
payment to Seller for the month of November 2008 in the amount set forth on
Schedule 9.2 corresponding to November 2008 (the “November Payment”).  Seller
acknowledges that the Acquired Companies have made payments for the months of
January 2008 through October 2008 to Seller with respect to certain liabilities
of the Acquired Companies under the Tax Laws in the amounts set forth on
Schedule 9.2 (together with the November Payment, the “Acquired Companies Tax
Payments”).  If, for any reason, an amount equal to the aggregate amount of the
Acquired Companies Tax Payments or any portion thereof is not credited by
Hacienda to the Acquired Companies’ 2008 tax account, Seller agrees to take such
reasonable actions as soon as reasonably practicable as may be necessary to
allow the Acquired Companies to realize the benefit of any portion of the
Acquired Companies Tax Payments not credited to the 2008 tax account of the
Acquired Companies.
 
(c) In addition, after the tax deconsolidation of the Acquired Companies becomes
effective, Seller agrees that it will (i) provide the Acquired Companies the
corresponding tax certifications (constancias) certifying the payment of funds
to Hacienda for the account of the Acquired Companies and (ii) in the event of
excess asset Tax payments under the Asset Tax Law received by Seller from the
Acquired Companies within the tax consolidation, reimburse the Acquired
Companies for the Mexican asset Tax corresponding to the Acquired Companies from
which the Seller has benefited in the tax consolidation of the Acquired
Companies, in each case pursuant to the terms and in accordance with the
 

 
17

--------------------------------------------------------------------------------

 

 obligations imposed on the Seller under the Tax Laws.  It is the understanding
of the parties that the amounts paid to Hacienda or reimbursed to the Acquired
Companies pursuant to (i) and (ii) above are estimated to be approximately
MXP$5,200,000 but that such amount is an estimate only and the final amount
shall be ascertained by the parties in accordance with the Tax Laws.
 
ARTICLE 10
GENERAL PROVISIONS
 
Section 10.1     Notices.  All notices and other communications under this
Agreement must be in writing and are deemed duly delivered when delivered if
delivered personally or by nationally recognized overnight courier service
(costs prepaid) in each case to the following addresses or if delivered by
facsimile to the facsimile numbers and marked to the attention of the individual
(by name or title) designated below (or to such other address, facsimile number
or individual as a party may designate by notice to the other parties):  
 
If to the Seller:
 
Grupo Gigante, S.A.B. de C.V.
Ejercito Nacional No. 769-A
11520 Mexico D.F.
Mexico
Facsimile:  +(5255) 5269.8395 and +(5255) 5269.8132
Attn.: Director Legal and Sergio Montero Querejeta


with a copy (which will not constitute notice) to:
Javier Martínez del Campo L.
Bosque de Alisos 47B, Piso 1
Bosques de las Lomas
05120 México, D.F.
Mexico
Facsimile: +(5255) 3000.4040


If to the Purchaser:
Tandy International Corporation
ITC Services, Inc.
300 RadioShack Circle, MS CF4-101
Ft. Worth, TX   76102
Attn.: Bob Donohoo, General Counsel
      Facsimile: (817) 415-6593
 
with a copy (which will not constitute notice) to:
 
Michael E. Santa Maria
Baker & McKenzie LLP
      2001 Ross Avenue, Suite 2300
      Dallas, TX   75201
     Facsimile: (214) 965 5910
 
Section 10.2     Amendment.  This Agreement may not be amended, supplemented or
otherwise modified except in a written document signed by each party to be bound
by the amendment and that identifies itself as an amendment to this Agreement.
 

 
18

--------------------------------------------------------------------------------

 

Section 10.3     Waiver and Remedies.  The parties may (a) extend the time for
performance of any of the obligations or other acts of any other party to this
Agreement, (b) waive any inaccuracies in the representations and warranties of
any other party to this Agreement contained in this Agreement or (c) waive
compliance with any of the covenants or conditions for the benefit of such party
contained in this Agreement.  Any such extension or waiver by any party to this
Agreement will be valid only if set forth in a written document signed on behalf
of the party or parties against whom the extension or waiver is to be
effective.  No extension or waiver will apply to any time for performance,
inaccuracy in any representation or warranty, or noncompliance with any covenant
or condition, as the case may be, other than that which is specified in the
written extension or waiver.  No failure or delay by any party in exercising any
right or remedy under this Agreement or any of the documents delivered pursuant
to this Agreement, and no course of dealing between the parties, operates as a
waiver of such right or remedy, and no single or partial exercise of any such
right or remedy precludes any other or further exercise of such right or remedy
or the exercise of any other right or remedy.  Any enumeration of a party’s
rights and remedies in this Agreement is not intended to be exclusive, and a
party’s rights and remedies are intended to be cumulative to the extent
permitted by law and include any rights and remedies authorized in law or in
equity.  
 
Section 10.4    Entire Agreement.  This Agreement (including the Schedules
hereto and the documents and instruments referred to in this Agreement that are
to be delivered at the Closing) constitutes the entire agreement among the
parties and supersedes any prior understandings, agreements or representations
by or among the parties, or any of them, written or oral, with respect to the
subject matter of this Agreement; provided, however, that nothing in this
Agreement will modify, amend or negate the terms of the JVA, which will be
terminated at Closing as provided herein.  Notwithstanding the foregoing, the
Confidentiality Agreement will remain in effect in accordance with its terms as
modified pursuant to Section 5.3.
 
Section 10.5    Assignment, Successors and No Third Party Rights.  This
Agreement binds and benefits the parties and their respective successors and
assigns, except that the Purchaser may not assign any rights under this
Agreement without the prior written consent of the Seller.  No party may
delegate any performance of its obligations under this Agreement, except that
the Purchaser may at any time delegate the performance of its obligations (other
than the obligation to pay the Purchase Price) to any Affiliate of the Purchaser
so long as the Purchaser remains fully responsible for the performance of the
delegated obligation.  Nothing expressed or referred to in this Agreement will
be construed to give any Person, other than the parties to this Agreement, any
legal or equitable right, remedy or claim under or with respect to this
Agreement or any provision of this Agreement except such rights as may inure to
a successor or permitted assignee under this Section 10.5.
 
Section 10.6    Severability.  If any provision of this Agreement is held
invalid, illegal or unenforceable, the remaining provisions of this Agreement
remain in full force and effect, if the essential terms and conditions of this
Agreement for each party remain valid, binding and enforceable.
 
Section 10.7    Schedules.  The Schedules to this Agreement are incorporated
herein by reference and made a part of this Agreement.  
 
Section 10.8    Interpretation.  In the negotiation of this Agreement, each
party has received advice from its own attorney.  The language used in this
Agreement is the language chosen by the parties to express their mutual intent,
and no provision of this Agreement will be interpreted for or against any party
because that party or its attorney drafted the provision.
 
Section 10.9    Expenses.  Except as otherwise expressly provided in this
Agreement, each party will pay its own direct and indirect expenses incurred by
it in connection with the preparation and
 

 
19

--------------------------------------------------------------------------------

 

negotiation of this Agreement and the consummation of the transactions
contemplated by this Agreement, including all fees and expenses of its advisors
and representatives.
 
Section 10.10     Governing Law.  Unless any Schedule specifies a different
choice of law, the laws of the United Mexican States (without giving effect to
any choice or conflict of law provision or rule (whether of the United Mexican
States or any other jurisdiction) that would cause the application of laws of
any other jurisdiction) govern all matters arising out of or relating to this
Agreement and its Schedules and the transactions contemplated by this Agreement,
including its validity, interpretation, construction, performance and
enforcement and any disputes or controversies arising therefrom or related
thereto.  
 
Section 10.11     Limitation on Liability.  Notwithstanding any other provision
of this Agreement to the contrary, in no event will any party or any of its
Affiliates be liable for any special, incidental, indirect, exemplary, punitive
or consequential damages (including lost profits, loss of revenue or lost sales)
in connection with any claims, losses, damages or injuries arising out of the
conduct of such party pursuant to this Agreement regardless of whether the
nonperforming party was advised of the possibility of such damages or not.
 
Section 10.12     Specific Performance.  The parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed by the Purchaser or Seller in accordance with their specific
terms or were otherwise breached by the Purchaser or Seller.  The parties
accordingly agree that, prior to the termination of this Agreement pursuant to
Section 7.1, the Seller or Purchaser shall be entitled to injunctive relief to
prevent breaches of this Agreement by the other party and otherwise to enforce
specifically the provisions of this Agreement against the other party. Each
party expressly waives any requirement that the other party obtain any bond or
provide any indemnity in connection with any action seeking injunctive relief or
specific enforcement of the provisions of this Agreement.
 
Section 10.13     Dispute Resolution.  
 
(a) Subject to Section 10.12 above, in the event of a dispute between the
Purchaser and the Seller arising out of or relating to this Agreement or the
performance of any obligations under this Agreement, Seller and Purchaser agree
to attempt, in good faith, to resolve such dispute through the escalation
procedure set forth below:
 
(i) Each of Seller and Purchaser shall appoint and identify an representative
with respect to such dispute (each a “Party Representative”) within three (3)
Business Days after the request by the other party to enter into the dispute
resolution procedures described in this Section 10.13.  The Party
Representatives shall meet by telephone or in person and attempt to resolve any
dispute.
 
(ii) If the Party Representatives are unable to resolve the dispute within five
(5) Business Days, or such longer period of time as agreed by the Party
Representatives, the Party Representatives shall provide a written summary of
the disputed issues to the CEO for each party.  The CEO’s for each party shall
then meet by telephone or in person and attempt to resolve such dispute.
 
(iii) If the CEO’s for each party are unable to resolve the dispute within ten
(10) Business Days or within such additional time as agreed by the CEO’s, then
either party may submit the dispute to non-binding commercial mediation for
resolution.  The person or firm conducting the mediation shall be (a) mutually
agreed upon by the parties and (b) a neutral person or firm having no past or
current employment, contractual or attorney/client relationship with
 

 
20

--------------------------------------------------------------------------------

 

Purchaser or Seller; provided, however, that if the Purchaser and Seller are
unable to agree upon the person or firm to conduct the mediation, then either
Purchaser or Seller may thereafter take any actions available to it under this
Agreement at law or in equity.
 
(iv) From the date of any required written notice until expiration of the
negotiation period as prescribed in subsections (ii) and (iii), any statute of
limitations applicable to the alleged dispute, claim, or cause of action
described in such notice shall be tolled.  No admission, statement, or document
by either party made as part of an attempt in good faith to negotiate may be
used in any fashion in any arbitration or subsequent legal proceeding.  Any such
admission, statement, or document made by either party shall be deemed
confidential and made pursuant to any applicable settlement privilege.  The
making of any such admission, statement, or document shall not, however,
preclude the admission of any evidence that would otherwise be admissible in an
arbitration or other legal proceeding.
 
(v) All discussions and communications between the Purchaser and Seller or their
agents or attorneys pursuant to the foregoing provisions, or between a third
party and a Purchaser or Seller or their respective agents or attorneys in
connection therewith, or by and among employees, agents or attorneys of a
Purchaser or Seller in connection therewith, shall be deemed settlement
negotiations, held strictly confidential and shall be inadmissible in all
proceedings relating to this Agreement.
 
(b) Subject to Section 10.12 above, any dispute deriving from this Agreement
that is not resolved pursuant to 10.13(a) shall be decided through arbitration
in accordance with the arbitration rules of the International Chamber of
Commerce Commission, with participation from three arbitrators who Purchaser and
Seller select by mutual agreement or who are named pursuant to such rules.  The
place for arbitration shall be New York, New York unless the Purchaser and
Seller otherwise mutually agree.  The proceedings will be carried out in
English, on the understanding that the translation required will be done from or
to Spanish.  The arbitrators must hold the arbitration hearing no later than
three months after the first petition filed by either of Purchaser or
Seller.  The arbitrators shall not have power or authority to change or alter
the express conditions or stipulations of this Agreement.  The award may be
homologated before any competent court.  The Purchaser and Seller agree that the
arbitration award shall be final and binding, and shall not be subject to appeal
or any other applicable recourse, which the Purchaser and Seller hereby
expressly waive.  Purchaser and Seller shall pay their own costs and expenses,
except cost and expenses for the arbitrators, which shall be divided into equal
parts.
 
Section 10.14     No Joint Venture.  Nothing in this Agreement creates a joint
venture or partnership between the parties.  This Agreement does not authorize
any party (a) to bind or commit, or to act as an agent, employee or legal
representative of, another party, except as may be specifically set forth in
other provisions of this Agreement, or (b) to have the power to control the
activities and operations of another party.  The parties are independent
contractors with respect to each other under this Agreement.  Each party agrees
not to hold itself out as having any authority or relationship contrary to this
Section 10.14.
 
Section 10.15     Counterparts.  The parties may execute this Agreement in
multiple counterparts, each of which constitutes an original as against the
party that signed it, and all of which together constitute one agreement.  This
Agreement is effective upon delivery of one executed counterpart from each party
to the other parties.  The signatures of all parties need not appear on the same
counterpart.  The delivery of signed counterparts by facsimile or email
transmission that includes a copy of the sending party’s signature(s) is as
effective as signing and delivering the counterpart in person.
 
Section 10.16     Termination of Certain Agreements.
 

 
21

--------------------------------------------------------------------------------

 



 
(a) Effective immediately upon Closing of the transaction contemplated hereby,
the JVA and all rights and obligations of TICORP and Seller thereunder will
terminate, without liability to any party, and will be of no further force or
effect.
 
(b) Effective immediately upon Closing of the transaction contemplated hereby
and the payoff of any amounts owing pursuant to Section 2.5 hereof, the
Inter-Company Account Agreements and all rights and obligations of the Acquired
Companies and Seller or its Affiliates thereunder will terminate, without
liability to any party, and will be of no further force or effect.
 
[Signature page follows.]
 

 
22

--------------------------------------------------------------------------------

 

The parties have executed and delivered this Agreement as of the date indicated
in the first sentence of this Agreement.
 

 
TANDY INTERNATIONAL CORPORATION
By:  /s/   Martin Moad
              Martin Moad
              Vice President
 
 
ITC SERVICES, INC
By:  /s/   Martin Moad
              Martin Moad
              Vice President
 
 
GRUPO GIGANTE, S.A.B. DE C.V.
By:  /s/   Sergio Montero Querejeta
              Sergio Montero Querejeta
              Attorney-in-Fact
 
By:  /s/   Federico Bernaldo de Quiros Gonzalez-Pacheco
              Federico Bernaldo de Quiros Gonzalez-Pacheco
  Attorney-in-Fact
 



 





 
Stock Purchase Agreement - Signature Page
 

--------------------------------------------------------------------------------

 

Schedule 1.1


Tax Documents


Seller may retain copies of the foregoing documents to be used as necessary to
enable Seller to comply with applicable Law or in connection with a legal or
administrative proceeding


1.  
Annual federal tax returns from fiscal year 1997 to date:  ISR, IMPAC.



1.  
Monthly federal tax returns, provisional or definitive, from fiscal year 1997 to
date:

 
LISR, IMPAC, IETU.



2.  
Tax reports submitted on federal taxes, together with their filing letters, for
all fiscal years until dissolution.



3.  
Records of tax withholding (income tax, tax on cash deposits) that were applied
against the income tax for all fiscal years until dissolution.



4.  
Stock purchase agreements by which Seller took more than 50% of the shareholding
position of the Acquired Companies.



5.  
Notices and other documents filed with Hacienda regarding tax consolidation
(incorporation or dissolution of the Acquired Companies, for example).



6.  
Agreements with the tax authorities related to the Acquired Companies that were
consolidated for tax purposes with  Seller.



7.  
Authorizations or official communications from the tax authorities related to
the Acquired Companies that consolidated with Seller.



8.  
Original returns where income tax or IMPAC is paid which were the consequence of
the dissolution of the Acquired Companies.



9.  
Requests for refund and corresponding resolutions submitted relating to LISR and
IMPAC, since 1997 to the date of dissolution.



10.  
Notices of off-set filed with the tax authorities relating to LISR and IMPAC
from 1997 to the date of dissolution.



11.  
Antecedents of constitutional relief [amparo] proceeding relating to IMPAC 2007.

 

 
 
Schedule 1.1, page solo

--------------------------------------------------------------------------------

 



Schedule 2.4(a)(v)


Resigning Individuals


1.  
Ángel Losada
Moreno                                                                            

2.  
Federico Bernaldo de Quiros Gonzalez-Pacheco

3.  
Gonzalo Barrutieta
Losada                                                                                      

4.  
Sergio Montero Querejeta
                                                                

5.  
Braulio A. Arsuaga  Losada

6.  
Federico D. Coronado Brosig

7.  
Ángel Alverde Losada

8.  
Roberto Salvo Horvilleur

9.  
Francisco Pérez Lobato

10.  
Oscar Francisco Nájar Camejo

11.  
Juan Camarillo Amaro

12.  
Marco Antonio Castro Cruz

13.  
José Francisco Vargas Estrada

14.  
Joaquín Ortiz Aja


 
 
Schedule 2.4(a)(v), page solo 

--------------------------------------------------------------------------------

 

Schedule 9.2


Acquired Companies Tax Payments


Date
Amount
January 2008
$762,130
February 2008
$459,466
March 2008
$1,329,420
April 2008
$649,625
May 2008
$741,201
June 2008
$734,413
July 2008
$301,419
August 2008
$461,249
September 2008
$292,805
October 2008
$509,189
November 2008
$443,666
TOTAL
MXP$$6,684,583.00



 
 
Schedule 9.2, page solo



